                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT SEALS,                                       )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 19-cv-1350-NJR
                                                     )
                                                     )
 TORI, LORI DAMMERMANN,                              )
 TERRENCE CASEY, ANGELA                              )
 COWELL, and KARIMI,                                 )
                                                     )
                Defendants.                          )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Robert Seals is currently housed at Chester Mental Health Center (“Chester”). He

brings this action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the

Complaint, Plaintiff alleges that he is not being provided with proper mental health treatment in

violation of the Eighth and/or Fourteenth Amendments as well as the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12101 et seq., and the Rehabilitation Act (“RA”), 29 U.S.C. §§ 794–

94e.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).




                                                 1
                                                The Complaint

        Plaintiff makes the following allegations in the Complaint: He suffers from several mental

health conditions including bipolar disorder, anxiety, and depression (Doc. 1, p. 6). Since arriving

at Chester, Defendants have denied him treatment and have covered up his diagnosis (Id.). He does

not have access to mental healthcare or programming, including group care, schooling, and other

daily activities (Id. at pp. 5-6). Instead, Defendants ignore his symptoms and refuse to look into

new medications to treat his condition (Id.). As a result of their failure to provide him with proper

care and programming, Plaintiff’s mental health has deteriorated.

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:

        Count 1:          Defendants failed to provide Plaintiff with proper mental health
                          care and programming in violation of the Eighth or Fourteenth
                          Amendment.

        Count 2:          Defendants violated the ADA and/or RA by not providing him
                          with proper programming for his mental illness.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                                    Count 1

        It is not readily apparent to the Court whether Plaintiff is a pretrial detainee or a convicted

individual. His Complaint is silent as to his status and his Motion for Leave to Proceed In Forma



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         2
Pauperis (Doc. 2) merely states that he is incarcerated. The Eighth Amendment standard for

medical deliberate indifference is applicable if Plaintiff was a convicted prisoner during the

relevant time period. Farmer v. Brennan, 511 U.S. 825, 834 (1994). On the other hand, if he was

a pretrial detainee, Plaintiff’s claim is governed by the Fourteenth Amendment, where he must

demonstrate that the medical treatment provided was objectively unreasonable. Miranda v. Cty

Lake, 900 F.3d 335, 352 (7th Cir. 2018).

       Under either standard, Plaintiff states a claim against for failing to provide him proper

treatment for his mental illness. Accordingly, Count 1 shall proceed against Tori, Dammermann,

Casey, Cowell, and Karimi.

                                              Count 2

       At this stage, Plaintiff also states a viable claim for violation of the ADA and/or the RA

because he alleges that he is not being allowed access to group programming and schooling that

he needs for his mental illness. Plaintiff’s claim cannot proceed against the individual defendants,

however, because individuals cannot be sued under the ADA or the RA. Jaros v. Illinois Dep’t of

Corr., 684 F.3d 667, 670 (7th Cir. 2012). The proper defendant is the relevant state department or

agency. See 42 U.S.C. § 12131(1)(b); Jaros, 684 F.3d at 670, n. 2 (individual capacity claims are

not available; the proper defendant is the agency or its director (in his official capacity)). As such,

Chester Mental Health Center Director (official capacity only) will be added to the case. The

official capacity claims against the other defendants are DISMISSED without prejudice.

                                             Disposition

       For the reasons stated above, Count 1 shall proceed against Tori, Lori Dammermann,

Terrence Casey, Angela Cowell, and Karimi. Count 2 shall proceed against Chester Mental Health

Center Director.



                                                  3
       The Clerk is DIRECTED to ADD Chester Mental Health Center Director (official

capacity only) to the docket as a defendant for Count 2. All other official capacity claims against

the defendants are DISMISSED without prejudice.

       The Clerk of Court shall prepare for Defendants Tori, Lori Dammermann, Terrence Casey,

Angela Cowell, Karimi, and Chester Mental Health Care Director (official capacity only):

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to the defendants’ place of employment as identified

by Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on that defendant, and the Court will require that defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.




                                                 4
       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 2/11/2020

                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                5
                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will

take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  6
